DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Amendment filed on 02/10/2022 has been entered. Claims 1-21 are pending in the instant patent application. Claims 1, 8 and 9 are amended. This Final Office Action is in response to the claims file.
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §103 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and newly cited art
Response to 35 U.S.C. §101 Arguments
Applicant’s arguments regarding 35 U.S.C. §101 rejection of the claims have been fully considered, but are not persuasive.
Regarding Applicant’s arguments that the amended claims no longer fall into the enumerated grouping of abstract ideas, specifically Certain Methods of Organizing Human Activity, Examiner respectfully disagrees. Examiner considered each claim and every limitation of which both individually and as a whole as according to the PTO's guidelines for §101 eligibility. Thus maintaining that the activities that are occurring within the claim limitations and interactions between the requester and human expert still put the claim into the Certain Methods of Organizing Human Activity grouping of abstract ideas. Examiner will further note that the sub-grouping "managing personal behavior or relationships or interactions between people" includes teaching and following rules or instructions. The claims as currently amended still recite providing remote expert assistance in a networked environment between a requester and remote human expert. Furthermore, the elements listed do not amount to significantly more let alone recite an improvement to the technology or technical field. In light of the specification, Examiner recommends the Applicant enroll into the AFCP 2.0 program to discuss any potential routes to help with overcoming the 101 rejection.
Response to 35 U.S.C. §103 Arguments
Applicant’s arguments regarding 35 U.S.C. §103 rejection of the claims have been fully considered, but are not persuasive. Furthermore, Applicant’s arguments are moot in light of newly amended language.
Examiner will further note that previously cited art teaches of facilitating error reduction in performing the task, as will be explained further.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1-7, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 1-7 are directed to the abstract idea of providing remote expert assistance in a networked environment.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites receiving, from a remote human expert, one or more guidance messages generated responsive to an assistance request provided by at least one requester with respect to a task to be performed by the at least one requester in a contextual setting; constructing, responsive to the one or more guidance messages from the remote human expert, a response to be taken by the at least one requester regarding the task, based at least in part upon worker data pertaining to the at least one requester, the worker data including skill level data and capability data of the at least one requester; and providing the response to the at least one requester for presentation via an augmented reality overlay to facilitate error reduction in performing the task, based at least in part upon to facilitate an optimized AR rendering responsive to the worker data and contextual data obtained with respect to the at least one requester, the task, and a learned pattern of rendering in one or more contexts similar to the contextual setting of the at least one requester, and wherein the one or more guidance messages are generated based at least in part upon feedback received responsive to task performance and completion data relating to the at least one requester, the task, and a learned pattern of performance metrics in the one or more contexts similar to the contextual setting of the at least one requester.
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the managing personal behavior or relationships or interactions between people, notably teaching, following rules or instructions.
	Accordingly, the claim recites an abstract idea and dependent claims 5-6 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a digital representation, a user equipment device, a first machine learning module and a second machine learning module. The digital representation, a user equipment device, a first machine learning module and a second machine learning module are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 1-4 and 7 includes various elements that are not directed to the abstract idea under 2A. These elements include a digital representation, a user equipment device, a first machine learning module, a second machine learning module and the generic computing elements described in the Applicant's specification in at least Pg 45 lines 10 - 32. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. In addition, the receiving step of Claim 1 recites computer functions that the courts have recognized as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)...at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
	Therefore, Claims 1-4 and 7, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
	Regarding Claims 8 and 16-21, they are directed to a computer program product, however the claims are directed to a judicial exception without significantly more. Claims 8 and 16-21 are directed to the abstract idea of providing remote expert assistance in a networked environment.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 8, claim 8 recites receiving, from a remote human expert, one or more guidance messages generated responsive to an assistance request provided by at least one requester with respect to a task to be performed by the at least one requester in a contextual setting; constructing, responsive to the one or more guidance messages from the remote human expert, a response to be taken by the at least one requester regarding the task, based at least in part upon worker data pertaining to the at least one requester, the worker data including skill level data and capability data of the at least one requester; and providing the response to the at least one requester for presentation via an augmented reality overlay to facilitate error reduction in performing the task, based at least in part upon to facilitate an optimized AR rendering responsive to the worker data and contextual data obtained with respect to the at least one requester, the task, and a learned pattern of rendering in one or more contexts similar to the contextual setting of the at least one requester, and wherein the one or more guidance messages are generated based at least in part upon feedback received responsive to task performance and completion data relating to the at least one requester, the task, and a learned pattern of performance metrics in the one or more contexts similar to the contextual setting of the at least one requester.
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the managing personal behavior or relationships or interactions between people, notably teaching, following rules or instructions.
	Accordingly, the claim recites an abstract idea and dependent claims 19-20 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a digital representation, a user equipment device, a first machine learning module and a second machine learning module. The digital representation, a user equipment device, a first machine learning module and a second machine learning module are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 8, 16-18 and 21 includes various elements that are not directed to the abstract idea under 2A. These elements include a digital representation, a user equipment device, a first machine learning module, a second machine learning module and the generic computing elements described in the Applicant's specification in at least Pg 45 lines 10 —- 32. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. In addition, the receiving step of Claim 8 recites computer functions that the courts have recognized as well- understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)...at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
	Therefore, Claims 8, 16-18 and 21, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
	Regarding Claims 9-15, they are directed to an apparatus, however the claims are directed to a judicial exception without significantly more. Claims 9-15 are directed to the abstract idea of providing remote expert assistance in a networked environment.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 9, claim 9 recites receiving, from a remote human expert, one or more guidance messages generated responsive to an assistance request provided by at least one requester with respect to a task to be performed by the at least one requester in a contextual setting; constructing, responsive to the one or more guidance messages from the remote human expert, a response to be taken by the at least one requester regarding the task, based at least in part upon worker data pertaining to the at least one requester, the worker data including skill level data and capability data of the at least one requester; and providing the response to the at least one requester for presentation via an augmented reality overlay to facilitate error reduction in performing the task, based at least in part upon to facilitate an optimized AR rendering responsive to the worker data and contextual data obtained with respect to the at least one requester, the task, and a learned pattern of rendering in one or more contexts similar to the contextual setting of the at least one requester, and wherein the one or more guidance messages are generated based at least in part upon feedback received responsive to task performance and completion data relating to the at least one requester, the task, and a learned pattern of performance metrics in the one or more contexts similar to the contextual setting of the at least one requester.
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the managing personal behavior or relationships or interactions between people, notably teaching, following rules or instructions.
	Accordingly, the claim recites an abstract idea and dependent claims 13-14 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a digital representation, a user equipment device, a first machine learning module and a second machine learning module. The digital representation, a user equipment device, a first machine learning module and a second machine learning module are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 9-12 and 15 includes various elements that are not directed to the abstract idea under 2A. These elements include a digital representation, a user equipment device, a first machine learning module, a second machine learning module and the generic computing elements described in the Applicant's specification in at least Pg 45 lines 10 - 32. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. In addition, the receiving step of Claim 9 recites computer functions that the courts have recognized as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)...at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
	Therefore, Claims 9-12 and 15, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 8-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amir et al. (US 2020/0404100 A1) in view of Border et al. (US 2013/0278631 A1) further in view of Richards et al. (US 2015/0339453 A1).
	Regarding Claim 1, Amir teaches the limitations of Claim 1 which state
	receiving, from a remote human expert, one or more guidance messages generated responsive to an assistance request provided by at least one requester with respect to a task to be performed by the at least one requester in a contextual setting (Amir: Para 0068, 0072, 0074 via FIG. 2 is a functional flowchart illustrating a support session 20 according to some possible embodiments. The support session 20 commences by the remote user initiating a telephone call to the technical support center (TSC) (S1), and verbally describing (S2) a problem encountered with respect to an item and/or service supported by the TSC. Atthe TSC, the auditory signals (S2) received from remote user is processed and analyzed (83) by speech analysis tools to extract therefrom keywords associated with the faulty item/equipment and/or the nature of the encountered problem. The TSC can then instruct the end user how to resolve the problems in various different ways. If the problem is relatively simple to resolve (e.g., press the power switch), the supporter can verbally instruct the end user to perform the needed actions. If the end user did not manage to carry out the given verbal instructions, or in case of a relatively complicated scenario, the supporter generates an instructive augmented reality video stream using one or more video trackers (S8) for showing in the display of the end user's device (S9) how to resolve the encountered problem. After presenting to the remote user the proposed solution(s) in the display of the user's device (S9), the user performs the instructions received from the TSC. During this stage the video stream is continuously received from user's device, thereby allowing the supporter to supervise and verify that remote user carries out the Tight actions, and to provide corrective guidance if the remote user perform incorrect actions. If the presented instructions carried out by the remote user do not resolve the problem, the video session proceeds in attempt to detect additional failures/defects possibly causing the encountered problem. In the event that the remote user managed to resolve the problem based on the presented instructions, data of the support session 20 is recorded in a new database record at the TSC (S11). The new database record comprises data related to the resolved problem, and/or keywords used by the system to identify the failures/defects, and/or objects/elements in which the failures/defects were found, and/or text, auditory and/or imagery data conveyed to the remote user for resolving the problem); 
	constructing, responsive to the one or more guidance messages from the remote human expert, a digital representation of a response to be taken by the at least one requester regarding the task (Amir: Para 0072, 0074 via The TSC can then instruct the end user how to resolve the problems in various different ways. If the problem is relatively simple to resolve (e.g., press the power switch), the Supporter can verbally instruct the end user to perform the needed actions. If the end user did not manage to carry out the given verbal instructions, orin case of a relatively complicated scenario, the supporter generates an instructive augmented reality video stream using one or more video trackers (S8) for showing in the display of the end user's device (S9) how to resolve the encountered problem. After presenting to the remote user the proposed solution(s) in the display of the user's device (S9), the user performs the instructions received from the TSC. During this stage the video stream is continuously received from user's device, thereby allowing the supporter to supervise and verify that remote user carries out the Tight actions, and to provide corrective guidance if the remote user perform incorrect actions. If the presented instructions carried out by the remote user do not resolve the problem, the video session proceeds in attempt to detect additional failures/defects possibly causing the encountered problem. In the event that the remote user managed to resolve the problem based on the presented instructions, data of the support session 20 is recorded in a new database record at the TSC (S11). The new database record comprises data related to the resolved problem, and/or keywords used by the system to identify the failures/defects, and/or objects/elements in which the failures/defects were found, and/or text, auditory and/or imagery data conveyed to the remote user for resolving the problem);
	and providing the digital representation of the response to the at least one requester for presentation via an augmented reality (AR) overlay in a user equipment (UE) device operated by the at least one requester (Amir: Para 0072 via The TSC can then instruct the end user how to resolve the problems in various different ways. If the problem is relatively simple to resolve (e.g., press the power switch), the supporter can verbally instruct the end user to perform the needed actions. If the end user did not manage to carry out the given verbal instructions, or in case of a relatively complicated scenario, the supporter generates an instructive augmented reality video stream using one or more video trackers (S8) for showing in the display of the end user's device (S9) how to resolve the encountered problem) to facilitate error reduction in performing the task (Amir: Para 0100 via It is appreciated that the on-line real time assistance provided to the supporters (36p) substantially alleviates the problem definition and defects/failures identification process, and will consequently permit to reduce the training time required to qualify the supporters (36p) for their work, which will let getting the full capability of the supporters, but will also result in less skilled supporters and in substantial costs saving);
	wherein the one or more guidance messages are generated based at least in part upon feedback received from a second ML module responsive to task performance and completion data relating to the at least one requester, the task, and a learned pattern of performance metrics in the one or more contexts similar to the contextual setting of the at least one requester (Amir: Para 0088, 0096-0097 via The best past solution determined for the possible failures/defects 47 may be provided as an image with added annotations impressed there into by a supporter of a previously conducted support session, and/or a video showing how to achieve the best problem solution (with or without AR insertions), and/or text and/or audible instructions of the same. In this specific and non-limiting example, the deep learning process 40 is configured to compare between faulty/erroneous setup/configuration records 44 obtained from the database of the systemand the setup/configuration 43 identified by the deep image recognition 42, such that the match determined in block 46 can provide a precise problem identification based on the past experience of the system and its supporters. The deep learning tool 52 is used in some embodiments to perform high resolution in depth image recognition processes for identifying the setups/configurations of the faulty item/equipment (33e), aS appears in imagery data received from the respective user in each one of the support sessions 20. The setups/configurations identified by the deep learning tool are used by the machine learning tool 52 in its analysis of the support sessions 20 currently conducted by the system 50, to allow it to accurately classify each support session to a correct problem group according to the classification scheme of the system. As will be described below in details, the machine learning tool 52 is used in some embodiments to find in the database best matching solutions 55 possibly usable for respectively solving the problem in each of the currently conducted support sessions 20. This way, machine learning tool 52 can be used to provide the system 50 an automation layer allowing it to solve user's problem without human intervention. Optionally, and in some embodiments preferably, the deep learning tool 52 is configured and operable to carry out computer vision and video analysis algorithms for analyzing the video/imagery data and autonomously detect therein failures/defects. The failures/defects detected by the deep learning tool 52 can be then used by the machine learning tool 52, and/or the processor 12p to determine possible past solutions from the database 36r to be used by the supporter 36p to resolve a currently conducted support session).
	However, Amir does not explicitly disclose the limitation of Claim 1 which states wherein the construction of the digital representation is based at least in part upon rendering output received from a first machine learning (ML) module configured to facilitate an optimized AR rendering responsive to the worker data and based on contextual task data obtained with respect to the at least one requester, the task, and a learned pattern of rendering in one or more contexts similar to the contextual setting of the at least one requester.
	Border though, with the teachings of Amir, teaches of
	wherein the construction of the digital representation is based at least in part upon rendering output received from a first machine learning (ML) module configured to facilitate an optimized AR rendering responsive to the worker data and based on contextual task data obtained with respect to the at least one requester, the task, and a learned pattern of rendering in one or more contexts similar to the contextual setting of the at least one requester (Border: Para 1042, 1082 via In an example, control aspects of the eyepiece may include combinations of the eyepiece entering an ° activity state’, such as a ° military engagement’ activity mode, e.g. the soldier commanding the eyepiece into a military engagement mode, or the eyepiece sensing it is in proximity to a military activity, perhaps even a predetermined or targeted engagement area through a received mission directive, which may have further been developed in part through self-monitoring and learning the wearer's general engagement assignment. Continuing with this example, entering an activity state e.g. a military engagement activity state, such as while driving in a vehicle into an encounter with the enemy or into hostile territory, may be combined with an object detector as a sensing input or sensing device, a head-mounted camera and/or eye-gaze detection system as a user action capture input, eye movement as a user movement or action for controlling or initiating commands, a 3D navigation interface as a command and control mode and/or interface in which the inputs can be reflected, an engagement management application on-board the eyepiece as an application for coordinating command inputs and user interface, a navigation system controller to communicate or connect with external systems or devices, a vehicle navigation system as an external device to be controlled and/or interfaced with, a military planning and execution facility as an external application for processing user actions with regard to a military directive, bulls-eye or target tracking systemas feedback to the wearer as to enemy targeting opportunities within sight while driving, and the like. For instance, a soldier may enter a hostile environment while driving their vehicle, and the eyepiece, detecting the presence of the enemy engagement area (e.g. through GPS, direct viewing targets through an integrated camera, and the like) may enter a * military engagement activity state’ (such as enabled and/or approved by the soldier). In an example, control aspects of the eyepiece may include combinations of using user action capture inputs/devices and command/control modes and interfaces in which the inputs can be reflected, such as wearable sensor sets and a predictive learning -based user interface. A soldier may wear a sensor Set where the data from the sensor set is continuously collected and fed to a machine-learning facility through a learning- based user interface, where the soldier may be able to accept, reject, modify, and the like, the learning from their motions and behaviors. For instance, a soldier may perform the same tasks in generally the same physical manner every Monday morning, and the machine-learning facility may establish a learned routine that it provides to the soldier on subsequent Monday mornings, such as a reminder to clean certain equipment, fill out certain forms, play certain music, meet with certain people, and the like. Further, the soldier may be able to modify the outcome of the learning through direct edits to the routine, such as in a learned behavior profile. In embodiments, other user action capture inputs and/or devices, command and/or control modes and interfaces in which the inputs can be reflected, and the like, as described herein, may also be applied).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amir with the teachings of Border in order to have wherein the construction of the digital representation is based at least in part upon rendering output received from a first machine learning (ML) module configured to facilitate an optimized AR rendering responsive to the worker data and based on contextual task data obtained with respect to the at least one requester, the task, and a learned pattern of rendering in one or more contexts similar to the contextual setting of the at least one requester. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	In addition, Amir does not explicitly disclose the limitation of Claim 1 which states the digital representation based at least in part upon worker data pertaining to the at least one requester, the worker data including skill level data and capability data of the at least one requester.
	Richards though, with the teachings of Amir/Border, teaches of
	the digital representation based at least in part upon worker data pertaining to the at least one requester, the worker data including skill level data and capability data of the at least one requester (Richards: Para 0047, 0061, 0073 via At block 304, the user 104 may use the context based AR glasses 114 with the context based AR system 102 to log-in. The log-in may be performed by the user log-in module 216, for example, based on voice recognition, a retina eye scan, and/or other techniques for identifying the user 104. As described in further detail with reference to the no current work orders logic 400 of FIG. 4, based on the log-in by the user 104, the no current work orders logic module 222 may generally scan work that has been assigned to the user 104, and determine work that meets the user's skills and availability. Based on a determination at block 330 that the user 104 does not need assistance, at block 332, a determination may be made as to whether there is a more qualified user 104 (e.g., a more qualified employee) to continue with the task related to the work order. In this regard, the collaboration integration module 202 may review available employees, and match employee experience and skill level with available/ongoing tasks related to the work order. Referring to FIG. 4, for the no current work orders logic 400 of FIG. 4, based on the log-in by the user 104 at block 304 of FIG. 3, the no current work orders logic module 222 may generally scan work that has been assigned to the user 104, and determine work that meets the user's skills and availability).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amir/Border with the teachings of Richards in order to have the digital representation based at least in part upon worker data pertaining to the at least one requester, the worker data including skill level data and capability data of the at least one requester. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 2, the combination of Amir/Border/Richards teaches the limitation of Claim 2 which states
	wherein the first ML module is configured to obtain the learned pattern of rendering in the one or more contexts similar to the contextual setting of the at least one requester in a trainable manner (Border: Para 1027, 1037, 1042 via In embodiments, command and/or control modes and interfaces in which inputs can be reflected may include a graphical user interface (GUI), auditory command interface, clickable icons, navigable lists, virtual reality interface, augmented reality interface, heads-up display, semi-opaque display, 3D navigation interface, command line, virtual touch screen, robot control interface, typing (e.g. with persistent virtual keyboard locked in place), predictive and/or learning based user interface (e.g. learns what the wearer does in a ‘training mode’, and when and where they do it), simplified command mode (e.g. hand gestures to kick off an application, etc.). In an example, control aspects of the eyepiece may include combinations of an event indication to the soldier as they enter a location, a predictive-learning based user interface as a command and control mode and/or interface in which the input occurrence of the event is reflected, a weapons control system as an external device to be controlled, and the like. For instance, an eyepiece may be programmed to learn the behavior of a soldier, such as what the soldier typically does when they enter a particular environment with a particular weapons control system, e.g. does the wearer turn on the system, arm the system, bring up visual displays for the system, and the like. From this learned behavior, the eyepiece may be able to make a prediction of what the soldier wants in the way of an eyepiece control function. For example, the soldier may be thrust into a combat situation, and needs the immediate use of a weapons control system. In this case, the eyepiece may sense the location and/or the identity of the weapons system as the soldier approaches, and configure/enable the weapons system to how the soldier typically configures the system when they are near the weapons control system, such as in previous uses of the weapons system where the eyepiece was in a learning mode, and commanding the weapons control system to turn on the system as last configured. In an example, control aspects of the eyepiece may include combinations of the eyepiece entering an ° activity state’, such as a ‘military engagement’ activity mode, e.g. the soldier commanding the eyepiece into a military engagement mode, or the eyepiece sensing it is in proximity to a military activity, perhaps even a predetermined or targeted engagement area through a received mission directive, which may have further been developed in part through self-monitoring and learning the wearer's general engagement assignment).
	Regarding Claim 3, the combination of Amir/Border/Richards teaches the limitation of Claim 3 which states
	wherein the first ML module is trained responsive to feedback received from a human performance computation module (HPCM) configured to obtain at least one of (i) accuracy of the construction of the digital representation of the response; and (ii) indication of performance quality in executing the response by the at least one requester with respect to the task (Amir: Para 0094 via In some embodiments database generation and sorting process is used for processing the imagery, auditory and/or textual data obtained in each of the (successful or unsuccessful) support sessions (20) conducted by the system, in order to improve the system's performance and alleviate the supporter's labor in the failure/defects detection process. Optionally, and in some embodiments preferably, a machine learning process (e.g., employing any suitable state of the art machine learning algorithm having machine vision and deep learning capabilities) is used for assisting in troubleshooting of technical support sessions handled by the system. For example, and without being limiting, the machine learning process can include logging and analyzing users’ interactions with the system during the support sessions, in order to identify common users’ errors. This way, over time of using the system to conduct support sessions a dynamic database is constructed and maintained for optimization of successful problem solving sessions).
	Regarding Claim 4, the combination of Amir/Border/Richards teaches the limitation of Claim 4 which states
	wherein the second ML module is configured to obtain the learned pattern of performance metrics in the one or more contexts similar to the contextual setting of the at least one requester in a trainable manner responsive to feedback with respect to task performance and completion data received from a task performance computation module (TPCM) (Amir: Para 0088, 0096-0098 via The best past solution determined for the possible failures/defects 47 may be provided as an image with added annotations impressed there into by a supporter of a previously conducted support session, and/or a video showing how to achieve the best problem solution (with or without AR insertions), and/or text and/or audible instructions of the same. In this specific and non-limiting example, the deep learning process 40 is configured to compare between faulty/erroneous setup/configuration records 44 obtained from the database of the system and the setup/configuration 43 identified by the deep image recognition 42, such that the match determined in block 46 can provide a precise problem identification based on the past experience of the system and its supporters. The deep learning tool 52 is used in some embodiments to perform high resolution in depth image recognition processes for identifying the setups/configurations of the faulty item/equipment (33e), aS appears in imagery data received from the respective user in each one of the support sessions 20. The setups/configurations identified by the deep learning tool are used by the machine learning tool 52 in its analysis of the support sessions 20 currently conducted by the system 50, to allow it to accurately classify each support session to a correct problem group according to the classification scheme of the system. As will be described below in details, the machine learning tool 52 is used in some embodiments to find in the database best matching solutions 55 possibly usable for respectively solving the problem in each of the currently conducted support sessions 20. This way, machine learning tool 52 can be used to provide the system 50 an automation layer allowing it to solve user's problem without human intervention. Optionally, and in some embodiments preferably, the deep learning tool 52 is configured and operable to carry out computer vision and video analysis algorithms for analyzing the video/imagery data and autonomously detect therein failures/defects. The failures/defects detected by the deep learning tool 52 can be then used by the machine learning tool 52, and/or the processor 12p to determine possible past solutions from the database 36r to be used by the supporter 36p to resolve a currently conducted support session. The machine learning process 52 is further configured and operable in some embodiments to process and analyze the data records 51 of the previously conducted support sessions maintained in the database 36r, classify the database records according to the type of problem dealt with in each database record 51, identify main key words and/or objects/elements mentioned/acquired during the support session, and assign a rank/weight to each database record 51 indicative of the number of instances it was successfully used to resolve the problem type/classification of its association).
	Regarding Claim 5, the combination of Amir/Border/Richards teaches the limitation of Claim 5 which states
	further comprising interacting with the at least one requester via a query- response mechanism to improve the digital representation of the response for facilitating a more accurate AR rendering (Amir: Para 0057, 0072-0074 After the user 33 defines verbally (33v) the problem and/or reasons for which the support is needed (A1), and the audio-video video support session (A8) is established, the supporter 36p instructs the user 33 to point the camera 31c toward the faulty item/equipment 33e, to obtain a video/imagery stream 33i combined with the verbal 33v description of the user 33, for facilitating figuring out the right solution, and providing such solution as instructions and actions to be carried out by the user 33. This process (19) may be conducted iteratively in real time until the user's problem is resolved. Only in the event that the supporter/TSC system 36 did not manage to resolve the user's problem, a skilled technician might be sent to resolve the user's problem. The TSC can then instruct the end user how to resolve the problems in various different ways. If the problem is relatively simple to resolve (e.g., press the power switch), the supporter can verbally instruct the end user to perform the needed actions. If the end user did not manage to carry out the given verbal instructions, or in case of a relatively complicated scenario, the supporter generates an instructive augmented reality video stream using one or more video trackers (S8) for showing in the display of the end user's device (S9) how to resolve the encountered problem. Optionally, and in some embodiments preferably, the TSC system interrogates its database to match a best working solution (S7), based on the determined failures/defects, and transmit to the end user the instructions recorded in the database to resolve the problem. The recorded instructions may comprise text, auditory and/or video/augmented reality content, and the supporter may decide to provide the remote user with only a selected type (or all types) of recorded instructive content, and/or some portion, or the entire set of instructions. After presenting to the remote user the proposed solution(s) in the display of the user's device (S9), the user performs the instructions received from the TSC. During this stage the video stream is continuously received from user's device, thereby allowing the supporter to supervise and verify that remote user carries out the Tight actions, and to provide corrective guidance if the remote user perform incorrect actions. If the presented instructions carried out by the remote user do not resolve the problem, the video session proceeds in attempt to detect additional failures/defects possibly causing the encountered problem. In the event that the remote user managed to resolve the problem based on the presented instructions, data of the support session 20 is recorded in a new database record at the TSC (S11). The new database record comprises data related to the resolved problem, and/or keywords used by the system to identify the failures/defects, and/or objects/elements in which the failures/defects were found, and/or text, auditory and/or imagery data conveyed to the remote user for resolving the problem).
	Regarding Claim 6, the combination of Amir/Border/Richards teaches the limitation of Claim 6 which states
	wherein the digital representation of the response corresponds to at least one of an audio component, a video component, a multimedia component, and a sensory data component (Amir: Para 0072 via The TSC can then instruct the end user how to resolve the problems in various different ways. If the problem is relatively simple to resolve (e.g., press the power switch), the supporter can verbally instruct the end user to perform the needed actions. If the end user did not manage to carry out the given verbal instructions, or in case of a relatively complicated scenario, the supporter generates an instructive augmented reality video stream using one or more video trackers (S8) for showing in the display of the end user's device (S9) how to resolve the encountered problem).
	Claim 8 is analogous to Claim 1 and is rejected for the same reasons. In addition, Amir teaches of a computer program product (Amir: Para 0111 via As will be appreciated by one skilled in the art, aspects of the present invention may be embodied as a system, method or computer program product. Accordingly, aspects of the present invention may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro -code, etc.) or an embodiment combining software and hardware aspects that may all generally be referred to herein as a “circuit,” “module” or “system.” Furthermore, aspects of the present invention may take the form of a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied thereon).
	Claims 16-20 are analogous to Claims 2-6 and are rejected for the same reasons.
	Claim 9 is analogous to Claim 1 and is rejected for the same reasons. In addition, Amir teaches of an apparatus (Amir: Para 0111 via As will be appreciated by one skilled in the art, aspects of the present invention may be embodied as a system, method or computer program product. Accordingly, aspects of the present invention may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.) or an embodiment combining software and hardware aspects that may all generally be referred to herein as a “circuit,” “module” or “system.” Furthermore, aspects of the present invention may take the form of a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied thereon) and Border (Border: Para 1280, 1293 via The methods and/or processes described above, and steps thereof, may be realized in hardware, software or any combination of hardware and software suitable for a particular application. The hardware may include a general purpose computer and/or dedicated computing device or specific computing device or particular aspect or component of a specific computing device. The processes may be realized in one or more microprocessors, microcontrollers, embedded microcontrollers, programmable digital signal processors or other programmable device, along with internal and/or external memory. The processes may also, or instead, be embodied in an application specific integrated circuit, a programmable gate array, programmable array logic, or any other device or combination of devices that may be configured to process electronic signals. It will further be appreciated that one or more of the processes may be realized as a computer executable code capable of being executed on a machine readable medium).
	Claims 10-14 are analogous to Claims 2-6 and are rejected forthe same reasons.
Claims 7, 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amir et al. (US 2020/0404100 A1) in view of Border et al. (US 2013/0278631 A1) in view of Richards et al. (US 2015/0339453 A1)  further in view of Cella et al. (US 2020/0225655 A1).
	Regarding Claim 7, while the combination of Amir/Border/Richards teaches the limitations of Claim 1, it does not explicitly disclose the limitation of Claim 7 which states training at least one of the first ML module and the second ML module using a simulated contextual setting with respect to the task, the training taking place prior to providing any guidance messages to the at least one requester.
	Cella though, with the teachings of Amir/Border/Richards, teaches of
	training at least one of the first ML module and the second ML module using a simulated contextual setting with respect to the task, the training taking place prior to providing any guidance messages to the at least one requester (Cella: Para 0361 via Additional details are provided below in connection with the methods, systems, devices, and components depicted in connection with FIGS. 1 through 6. In embodiments, methods and systems are disclosed herein for cloud -based, machine pattern recognition based on fusion of remote, analog industrial sensors. For example, data streams from vibration, pressure, temperature, accelerometer, magnetic, electrical field, and other analog sensors may be multiplexed or otherwise fused, relayed over a network, and fed into a cloud -based machine learning facility, which may employ one or more models relating to an operating characteristic of an industrial machine, an industrial process, or a component or element thereof. A model may be created by a human who has experience with the industrial environment and may be associated with a training data set (such as models created by human analysis or machine analysis of data that is collected by the sensors in the environment, or sensors in other similar environments. The learning machine may then operate on other data, initially using a set of rules or elements of a model, such as to provide a variety of outputs, such as classification of data into types, recognition of certain patterns (such as those indicating the presence of faults, orthoses indicating operating conditions, such as fuel efficiency, energy production, or the like). The machine learning facility may take feedback, such as one or more inputs or measures of success, such that it may train, or improve, its initial model (such as improvements by adjusting weights, rules, parameters, or the like, based on the feedback). For example, a model of fuel consumption by an industrial machine may include physical model parameters that characterize weights, motion, resistance, momentum, inertia, acceleration, and other factors that indicate consumption, and chemical model parameters (such as those that predict energy produced and/or consumed e.g., such as through combustion, through chemical reactions in battery charging and discharging, and the like). The model may be refined by feeding in data from sensors disposed in the environment of a machine, in the machine, and the like, as well as data indicating actual fuel consumption, so that the machine can provide increasingly accurate, sensor-based, estimates of fuel consumption and can also provide output that indicate what changes can be made to increase fuel consumption (such as changing operation parameters of the machine or changing other elements of the environment, such as the ambient temperature, the operation of a nearby machine, or the like). For example, if a resonance effect between two machines is adversely affecting one of them, the model may account for this and automatically provide an output that results in changing the operation of one of the machines (such as to reduce the resonance, to increase fuel efficiency of one or both machines). By continuously adjusting parameters to cause outputs to match actual conditions, the machine learning facility may self-organize to provide a highly accurate model of the conditions of an environment).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amir/Border/Richards with the teachings of Cella in order to have training at least one of the first ML module and the second ML module using a simulated contextual setting with respect to the task, the training taking place prior to providing any guidance messages to the at least one requester. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claims 15 and 21, they are analogous to Claim 7 and are rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rosenblatt, III et al. (US 2014/0204190 A1) SYSTEMS AND METHODS FOR PROVIDING GUIDANCE FOR A PROCEDURE WITH A DEVICE
Divine et al. (US 11,250,947 B2) Providing Auxiliary Information Regarding Healthcare Procedure And System Performance Using Augmented Reality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623